DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim rejections - 35 U.S.C. 103 with respect to claim 1:
Summary of Arguments:
Regarding claim 1, applicant argues that CHEN does not disclose setting the predetermined threshold value to an initial value based on a quantization noise of the image before starting the loop.
Examiner’s Response:
Examiner respectfully disagrees.
The concept of denoising in Chen has a broader meaning than S340 in figure 3. Chen in abstract teaches a denoising method includes steps in figure 3 from receiving reconstructed video data corresponding to a picture, dividing the picture into current patches, forming patch groups each including a current patch and a number of reference patches that are similar to the current patch (S330), denoising the patch groups to modify pixel values of the patch groups to create a filtered picture (S340), to generating a reference picture based on the filtered picture for encoding or decoding a picture. Although Chen only mentions BM3D in the context of S340, block matching and 3D filtering (BM3D) denoising technology inherently includes block matching step that groups image fragments together based on similarity, which is equivalent to S330 in Chen. In the instant application publication paragraph [0004], applicant also discloses that collaborative filtering includes identifying groups of similar blocks within the image. BM3D (i.e. collaborative filtering) is one of the listed non-local denoising filtering technologies (Chen [0060]).

Even though the threshold disclosed in [0073] is discussed within the context of S340 for filtering, it is obvious to apply it in S330 for block/patch matching, to adjust the early termination threshold or its control parameter based on the quantization noise, in order to form patch groups more efficiently by adapting the process based on the image quality.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is dependent on the canceled claim 4.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/XIAOLAN XU/Examiner, Art Unit 2488